TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00091-CR







Felix Mendoza, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT


NO. CR-00-524, HONORABLE GARY L. STEEL, JUDGE PRESIDING






PER CURIAM

Appellant pleaded guilty to three counts of aggravated sexual assault of a child.  See
Tex. Penal Code Ann. § 22.021 (West Supp. 2001).  The district court adjudged him guilty and
assessed punishment at imprisonment for eight years, in conformity to a plea bargain agreement. 
Appellant filed a general notice of appeal.

When a defendant pleads guilty to a felony and the punishment assessed does not
exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal
must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised
by written motion and ruled on before trial, or that the trial court granted permission to appeal.  Tex.
R. App. P. 25.2(b)(3).  Appellant's notice of appeal does not comply with this rule and fails to confer
jurisdiction on this Court.  Whitt v. State, No. 03-00-00194-CR (Tex. App.--Austin April 19, 2001,
no pet. h.); see also Cooper v. State, No. 1100-99, slip op. at 6-8 (Tex. Crim. App. April 4, 2001).

The appeal is dismissed for want of jurisdiction.


Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed:   May 31, 2001

Do Not Publish